Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 1 of 7

IN THE U'NITED STATES DISTRICT COURT FOR THE DISTRICT OF

COLUMBIA

MAUREEN MURPHY *
11 St. John's Square,Blackpool*
Cork City, IRELAND

Plaintiff,

a * * * *

V.
*

National Railroad Passenger Corporation

d/b/a AMTRAK *Civil No.:
1 Massacusetts Avenue, N.W., *
5th Floor *
Washington, D.C. 20001 *
*
SERVE: *
CT Corporation *
1015 15th Street, N.W., #1000 *
Washington, D.C. 20005 *
*
Defendant. *
*
~k*:lrir~k*k~k'k‘k*~k~k~k**$r

COMPLAINT AND DEMAND FOR TRIAL BY JURY
Negligence - Personal Injury

Breach of Contract

NOW COMES the Plaintiff, Mureen Murphy, and whom files
this Complaint against the National Railroad Passenger
Corporation d/b/a "AMTRAK", and in support thereof says:

l. Jurisdiction is proper in this Court pursuant to

§11-921 of the D.C. Code and §13-423.

2. Venue is also proper in this Court.

3. Plaintiff Murphy is, and was at all times relevant
to this action, an adult resident of The Republio of Ireland

visiting Washington, DC as a tourist on June 14, 2016.

Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 2 of 7

4. The National Railroad Passenger Corporation d/b/a
"AMTRAK", is a transit passenger partnership that operates
railroad transportation services, medium and long-range
throughout the contiguous United States and to nine Canadian
cities, with headquarters in Washington, District of
Columbia.

5. All events giving rise to this cause of action
occurred in Washington, DC.

ALLEGATIoNs/FACTS

6. On or about June 14, 2016, around 6:00 p.m., as a
ticket-bearing paying passenger to Defendant, the Plaintiff
was disembarking an AMTRAk train she took from New York City
to Washington, DC when she stepped into a hole in the
concrete platform at Union Station in Washington, D.C.
injuring her legs, knees and back. The hole in the platform
had been neliglently repaired/maintained by Defendant before
June ld, 2016;

7. Defendant was negligent, inter alia, in failing to

 

 

warn the Plaintiff of the danger, stopping a train where
disembarking passengers would foreseeably step off the train
and into the clearly-visible hole on the concrete platform,
negligent in placing Plaintiff in the zone of danger,
failing to assist her disembark after putting her in that
zone of danger, failing to warn her, failing to use a

platform for dismebarkment, failing to properly repair the

Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 3 of 7

hole before June 14, 2016, and failing to deliver her safely
to her designation as Defendant warranteed and promised to
and for which Plaintiff paid Defendant for.

8. Defendant advertises and promises it is a
"corporation striving to deliver high-quality, safe, on-time
rail passenger service that exceeds customer expectations."
Plaintiff relied on and paid for this promise of Defendant
which was subsequently breached by Defendant as described in
detail throughout this Complaint.

9. At the above time and place, the Defendant
carelessly and negligently allowed the Plaintiff to exit its
train onto its negligently-maintained, unsafe passenger
platform as to cause serious and severe injury/damages to
the Plaintiff.

lO. This incident was caused inter alia, by

 

Defendant's negligent and reckless operation of the train,
the failure to properly maintain and/or repair the train
platform, and/or not ensuring any contractor or company who
was to have done so, did, in fact, keep the platform in a
reasonably safe and prudent condition, ect. and Defendant's
actions or failures to act, were also in violation of the
industry safety standards and Defendant's own regulations

and rules.

Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 4 of 7

ll. As a direct result of the Defendant's negligence,
the Plaintiff suffered severe and permanent physical
injuries, incurred medical and doctor's bills, emotional
distress and was and is otherwise aggravated and
inconvenienced along with other amages/loses.

12. At all times mentioned herein, Defendant, acting
by and through its employees, owed Plaintiff certain duties
of care including but not limited to the duty to pay proper
time and attention to the driving and operation of the
train, to maintain and repair a reasonably and prudently
safe passenger platform to disembark onto, to maintain a
lookout in order to avoid Plaintiff stepping into a hole on
the platform, not using a platform to disembark, etc. and to
follow its own and/or the industry's safety standards of
conduct, rules and regulations.

13. Defendant, acting through its
employesS/contractors, breached these duties of care owed to
Plaintiff, and was otherwise negligent.

14. As a direct and proximate result of Defendant's
breach of these duties of care, the Plaintiff suffered
severe and serious permanent injury and related damages.

15. The Plaintiff was not negligent, did not in any
way contribute to her injuries nor did she assume the risk.
Defendant's and its employees'/contractors' negligence was

the proximate and/or sole cause of the collision.

Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 5 of 7

LEGAL CLAIMS
NEGLIGENCE

16. The Plaintiff suffered injuries/loses/damages
when Defendant failed to use reasonable care to ensure the
Plaintiff's safety and avoid Plaintiff's injuries as
discussed above including failing to keep a proper lookout
for potential dangers and warning Plaintiff of same,
failing to take protective or evasive action to avoid the
plaintiff from stepping into the hole on the platform,
failing to maintain the premises in a safe condition,
failing to assit her to disembark in a safe and prudent
manner, and was otherwise careless and negligent in the
delivery/disembarkemnt of Plaintiff from their train onto
their platform.

17. Plaintiff incorporates by reference and makes
a part hereof paragraphs l through 16 above. The acts and
omissions of defendant, as stated in paragraphs l through 16
above, and below, constitute negligence and gross
negligence, in violation of the laws of The District of
Columbia and which were the proximate cause of Plaintiff's
injuries for which Defendant ie responsible for Plaintiff’s
damages and injuries.

BREACH OF CONTRACT
18. That the allegations of fact herein above set

forth above in 1-17 are adopted herein and part thereof and

Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 6 of 7

this section Breach of Contract of this Complaint.

19. At the time of said incident Plaintiff was a
paying passenger of Defendant.

20. That Defendant, in consideration of the
required fare payment, paid to it by Plaintiff, was to have
delivered Plaintiff safely.

21. That pursuant to the terms of the said
contract, the Defendant, contracted with and became liable
to the Plaintiff, for not delivering her safely and if
Defendant contracted with a third-party to repair or keep
the platform in Washington, DC in safe condition, then the
Plaintiff, as a third-party beneficiary to that contract,
must recover all sums which the she shall be legally
entitled to recover as damages from the party or parties to
which Defendant contracted with to keep the premises in a
safe condition when bodily injury is caused by and/or
arising out the ownership, maintenance or use of the train
platform.

22. That the Plaintiff properly and timely
notified the Defendant of the facts and circumstances of the
subject incident.

DM¢_E§
WHEREFORE, the Plaintiff demands judgment
against Defendant in the amount of four hundred and fifty

thousand dollars ($450,000.00), for past and future medical

Case 1:19-Cv-00884 Document 1 Filed 03/28/19 Page 7 of 7

damages, past and future pain and suffering, all her damages

and loses arising from this incident, and/or for an amount

to be proven at a trial in this matter and any other relief

the Court deems just and proper plus interest and the costs

of this action.

DEMAND FOR TRIAL BY JURY

 

Plaintiff hereby requests a trial by jury as to all

issues raised herein.

Respectfully submitted,

€l-»~

thn F. Keénedy, Esg.

KENNEDY & DOLAN

ZOOA Monroe Street, Suite 220
Rockville, MD 20850

{301) 608-3000 fax: 3007
cell: (202)421-4675

e-mail: jfkdc@aol.com
Attorney for Plaintiff Murphy
D.C. Bar # 413509

 

